PER CURIAM.
The basic evidence of the defendant’s guilt stems from a confession obtained from him while in custody, after being arrested on suspicion of the crime for which he was convicted. The confession was obtained before Miranda v. State of Arizona, 1966, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694, but the trial was subsequent. It clearly appears that the exactions of Miranda were not met and that the defendant’s rights were prejudiced thereby. The judgment appealed from is reversed and for further proceedings not inconsistent herewith on remand.
Reversed.
WALDEN, C. J., McCAIN, J., and BARNS, PAUL D., Associate Judge, concur.